Name: Council Regulation (EEC) No 996/89 of 17 April 1989 extending the provisional anti-dumping duty on imports of video cassettes and video tape reels originating in the Republic of Korea and Hong Kong
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 4. 89 Official Journal of the European Communities No L 107/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 996/89 of 17 April 1989 extending the provisional anti-dumping duty on imports of video cassettes and video tape reels originating in the Republic of Korea and Hong Kong THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Community ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas by Regulation (EEC) No 4062/88 (2), the Commission imposed a provisional anti-dumping duty on imports of video cassettes and video tape reels originating in the Republic of Korea and Hong Kong ; Whereas the examination of the facts has not yet been completed and the Commission has informed the Korean and Hong Kong exporters concerned of its intention to propose one extension of the period of validity of the provisional duty for a further period not exceeding two months. Exporters representing a significant percentage of the trade involved did not object, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duty on imports of video cassettes and video tape reels originating int the Republic of Korea and Hong Kong, imposed by Regulation (EEC) No 4062/88, is hereby extended for a period not exceeding two months . Without prejudice to Article 11 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council, it shall apply until the entry into force of an act of the Council adopting definitive measures. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 17 April 1989 . For the Council The President C. SOLCHAGA CATALAN (') OJ No L 209, 2. 8 . 1988, p . 1 . (2) OJ No L 356, 24: 12. 1988 , p. 47.